Title: John Adams to Abigail Adams, 12 May 1780
From: Adams, John
To: Adams, Abigail



My dear Portia

May 12 1780


Mr. Austin has at last arrived—he dined with me, Yesterday and today. He has been taken, and been to London and from thence to Amsterdam. All his Letters to me from Congress, the Council and my friends, he cast into the Sea.—What a Loss!—Oh how I regret it!
But he brought from Amsterdam, yours of 26 Feb.—but how was I mortified, to find that you had not received my Letters from Ferrol and Corunna. It was only to day that I went out to carry My sons Letter from his Cousin, that I learnt by a Postscript the 29 of Feb. that he had just received a Letter from him dated Ferrol Decr. 12. From this I conclude, you had mine.
I have this day a Letter from Mr. Moylan, that he has delivered to Dr. Winship in the Alliance a Chest with the Things you desired and others. But after all I fear she will go to a wrong Place. It is the only Opportunity I could get. Pray write me by every Vessell to Holland and Spain—I find they are the best Opportunities.
You cant imagine how Charles was pleased with the Welfare of his Bird &c. I have given him a beautiful pair, which pleases him much. He speaks french like an Hero.—My dear daughter dont write me. I wish I could write to her, but I cant get time.—Tom too, how fares my favourite boy? He’s best off. We all envy him.
As to Taxes, the more they tax me, provided they tax others in Proportion, the happier I am. It is our best Policy and I fear our only Resource.
The fleet and Army are sailed from Brest, and another I suppose from Spain—Cadiz. We hope Clinton wont get Charlestown but We are afraid. If he does he wont keep it long I fancy.
There are many Letters from me on board the french fleet, wherever it is gone—many others with the Marquis de la Fayette—many more in the Alliance which have been there I know not how long.
I never wrote so much in my Life, yet it seems as if none of it would ever get to America. You had Letters by Babson and Knives and Forks—and Tumblers.
Peace is my dear delight, but when shall I see it? They have not attacked me very furiously, in the English Papers, as yet. They have called me once Rebel Chieftain and once Rebel Plenipotentiary, no more yet. I expect they will have at me, by and by. True conscious Honour is to know no sin.
I wish you had told me what Gellee’s Report was—I cant hear a Syllable of it, nor guess what it is. He is gone from hence. Mr. L. goes in the Alliance. Remember me to all friends.

Adieu.

